Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case (PGPub 2016/0245742) (Case) in view of Laufer ( US PAT 6,853,452)(Laufer).
	Regarding Claims 1 & 11, Case discloses and shows in Fig. 4 a FTIR spectrometer, comprising: 
	a source (405) for generating light;
an interferometer (445, 450, 455) for receiving the light; 
a sample cell (415); 
a detector (420) for detecting the light after passing through the sample; 
Case fails to explicitly disclose the sample cell containing a gas sample; and a bandpass filter for filtering light prior to being detected by the detector, the light detected by the detector including 3,700 cm-1 and/or 2,700 cm-1;
However, Laufer teaches a sensor package that can be integrated with an FTIR (Column 32, lines 4-8);
the sensor comprising: 
a bandpass filter (25, Fig. 1) for filtering light prior to being detected by the detector and teaches filtering for ranges around where the signature of the target species is most pronounced (Column 17, lines 30-34);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Case with the sensor package of Laufer because this sensor pack would improve the sensitivity of the FTIR spectrometer to the sought-after species;
	Case as modified by Laufer still fails to explicitly the light detected by the detector including 3,700 cm-1 and/or 2,700 cm-1; and the sample cell containing a gas sample;
	However, Hydrogen Sulfide is a gas with spectral features at wavenumbers 3,700 cm-1 and/or 2,700 cm-1;
	Thus, the examiner takes official notice that it would be obvious to one of ordinary skill in the art to modify a FTIR spectrometer to detect a known gas at its known spectral features; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Case as modified by Laufer with the light detected by the detector including 3,700 cm-1 and/or 2,700 cm-1; and the sample cell containing a gas sample because Hydrogen Sulfide is a toxic gas that can be important to detect in industrial applications or waste storage applications to maintain a safe working environment; 
The limitations of the method of Claim 11 are also met by this rejection. 
Regarding Claims 2 & 12, Case as modified by Laufer discloses the aforementioned. Further, Case discloses the detector is an MCT detector (Paragraph 53).
	Regarding Claims 3, 4, 13, & 14, Case as modified by Laufer discloses the aforementioned but fails to explicitly disclose wherein the detector has at least an 8 µm cutoff; and wherein the detector has at least a 5 µm cutoff;
	However, Laufer discloses the detector has a cutoff of at least 8 µm or 5 µm cutoff (Column 1, lines 44-57);
	Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Case with wherein the detector has at least an 8 µm cutoff; and wherein the detector has at least a 5 µm cutoff because a low cutoff improves the signal to noise ratio by keeping the detector from registering light outside the most sensitive range for most target species.
	Regarding Claims 5, 6, 15, & 16, Case as modified by Laufer discloses the aforementioned. Further, Case fails to disclose the bandpass filter has a bandpass less than 300 cm-1 and 100 cm-1;
	However, Laufer discloses the bandpass filter has a bandpass less than 300 cm-1 and 100 cm-1;
	Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Case with the sensor package of Laufer because this sensor pack would improve the sensitivity of the FTIR spectrometer to the sought-after species.
Regarding Claims 7 & 17, Case as modified by Laufer discloses the aforementioned but fails to explicitly disclose a controller detecting an output of the detector as the interferometer is scanned and processing interferograms within the bandpass of the bandpass filter at two resolutions and using the interferograms processed at a lower resolution as a background for interferograms processed at a higher resolution;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Case as modified by Laufer with a controller detecting an output of the detector as the interferometer is scanned and processing interferograms within the bandpass of the bandpass filter at two resolutions and using the interferograms processed at a lower resolution as a background for interferograms processed at a higher resolution because an autoref process is known to improve the signal to noise ratio in a FTIR and thus improve the detection.
	Regarding Claims 8 & 18, Case as modified by Laufer discloses the aforementioned but fails to explicitly disclose wherein the controller employs cosine apodization;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
	Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Case as modified by Laufer with wherein the controller employs cosine apodization because cosine apodization is useful for acquiring spectra without artifacts thus improving the accuracy of the measurement.
	Regarding Claims 9 & 19, Case as modified by Laufer discloses the aforementioned but fails to explicitly disclose wherein the controller adds a filter spectrum of the filter into a regression analysis;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
	Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Case as modified by Laufer with wherein the controller adds a filter spectrum of the filter into a regression analysis because calibrating the process to take into account spectral output of the filter will improve the detection of the gas.
Regarding Claims 10 & 20, Case as modified by Laufer discloses the aforementioned but fails to explicitly disclose pressurizing the gas sample in the sample cell;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
	Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Case as modified by Laufer with pressurizing the gas sample in the sample cell because maintaining a constant pressure in the cell reduces noise in the signal that can be caused by pressure fluctuations of the gas on the detection and thus improve the signal to noise ratio. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2877
December 14, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877